Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Upon consideration of the replacement drawings, all previous objections thereto are hereby withdrawn. Upon consideration of the amended claims, the previous rejection under 35 U.S.C. 112(b) is hereby withdrawn. However, the amended claim language of Claim 1 has introduced a new rejection under 35 U.S.C. 112(a), which is discussed below.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, and 6-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably 
Regarding Claim 1, the amended claim recites “in the ball screw groove forming process, the rolling of the ball screw groove is started from a state in which…each of the rolling dies is in contact with both of the first region and the second region in the direction of the reference axis” in lines 22-25. This limitation does not have sufficient support in the original disclosure. Paragraph [0062] of the specification, as well as now-cancelled Claim 2, states that the rolling is started from a state in which each of the rolling dies overlaps with both of the first and second regions, which is different than being in contact with each of the first and second regions. Further, in Figure 9, which shows this step of the manufacturing method, it appears that the rolling dies 201A and 201B are in contact with the second region RA2, but it is unclear whether they are also in contact with the first region RA1, since RA1 has a smaller diameter than RA2 (seen in Figure 8). Accordingly, the original disclosure does not provide adequate support for this feature, so this limitation is considered to be a recitation of new matter.
Claims 3 and 6-7 are rejected by virtue of their dependence upon Claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 


Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Ikeda et al., hereinafter Ikeda (JP 2005074509), in view of Glimpel et al., hereinafter Glimpel (US 2013/0336738). For text citations of Ikeda, refer to the machine translation provided as Non-Patent Literature with the Office action mailed 09/14/2021.
Regarding Claim 1, Ikeda discloses (Figures 1-4) a method for manufacturing a steering shaft of a steering device, the method comprising: a reduced-diameter section forming process ([0026] lines 299-301) in which a second-phase member is formed from a first-phase member being a metal rod (material round bar 1), by forming a reduced-diameter section (component mounting portion 1c) in the first-phase member; and a ball screw groove forming process ([0027] lines 312-313) in which a third-phase member is formed from the second-phase member by forming a ball screw groove (thread groove 7) in the second-phase member, wherein: the reduced-diameter section has a radius (half of diameter C shown in Figure 2) measured from a reference axis (central axis S) which is smaller than a material radius (half of diameter A shown in Figure 2), wherein the reference axis is an axis that is parallel with a longitudinal direction of the first-phase member and extends through a center of the first-phase member at a cross section perpendicular to the longitudinal direction of the first-phase member (clearly seen in Figure 2), and wherein the material radius is a radius of an outer circumference of the first-phase member (diameter A is the diameter of material round bar 1) which is measured from the reference axis; in the reduced-diameter section forming process, the reduced-diameter section is formed in a first region that is a predetermined region 

    PNG
    media_image1.png
    378
    662
    media_image1.png
    Greyscale

Ikeda Annotated Figure 4
Ikeda further discloses (Figure 4) that the second-phase member includes a third region between the first region and the second region (see Annotated Figure 4 above) in the direction of the reference axis (central axis S); the third region is a taper portion increasing in radius measured from the reference axis, as followed in a direction from the first region to the second region (see Annotated Figure 4 above); and the third-phase member includes an incomplete screw portion in the third region between the first region and the second region (see Annotated Figure 4 above) in the direction of the reference axis (central axis S). Examiner note: the claim as set forth does not require the taper portion of the third region to increase in radius over the entire length of the third portion, so the taper portion in the third region indicated in Annotated Figure 4 above meets this limitation of the claim.
Ikeda does not disclose that the reduced-diameter section includes a parallel face. Glimpel teaches (Figure 9) a method for manufacturing a shaft (threading tool 3) having a grooved portion (thread generating regions 32 and 34) and a non-grooved portion (shank 5) .
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Ikeda in view of Glimpel as applied to Claim 1 above, and further in view of Onodera et al., hereinafter Onodera (US 5,904,224).
Regarding Claim 3, Ikeda is silent to the details of the steering device comprising the steering shaft. Onodera teaches (Figures 1 and 2) a steering shaft (rack-shaft 2) of a steering device (column 1 line 5), wherein the steering device includes a steering shaft housing (housings A and B); the steering shaft housing includes a body (column 8 lines 38-39; the hollow member made of cast iron or aluminum is the body) and a steering shaft supporter (nut section .
Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda in view of Glimpel as applied to Claim 1 above, and further in view of Onodera and Willcox (US 3,010,126).
Regarding Claim 6, Ikeda does not disclose an internal screw forming process in which an internal screw is formed. Onodera teaches (Figure 1) a steering shaft (rack-shaft 2) for a steering device comprising an internal screw (see Annotated Figure 1 below) that is formed to open at the first end of the steering shaft. As this feature is known in the art to be a 

    PNG
    media_image2.png
    341
    385
    media_image2.png
    Greyscale

Onodera Annotated Figure 1
Onodera does not teach an internal screw forming process as part of a method, but one of ordinary skill in the art would understand that the formation of the internal screw shown in Annotated Figure 1 above can be performed by any known internal threading process. Willcox teaches (Figure 6) one such internal screw forming process, in which an internal screw (hole 80 with threads 87) is formed to open at a first end of a thick (i.e. not sheet metal) workpiece (workpiece 81). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method for manufacturing a steering shaft of a steering device disclosed by Ikeda and modified by Glimpel 
Regarding Claim 7, with reference to the aforementioned combination of Ikeda, Glimpel, Onodera, and Willcox, Onodera teaches (Figure 1) that the internal screw (see Annotated Figure 1 above) extends to overlap with the ball screw groove (screw section 30) in the direction of the reference axis (longitudinal direction of rack-shaft 2).

Response to Arguments
Applicant's arguments filed 02/14/2022 have been fully considered but they are not persuasive. 
Regarding the Applicant’s argument on page 6 of the Remarks that Ikeda does not disclose the limitation “each of the rolling dies is in contact with both of the first region and the second region in the direction of the reference axis,” Examiner respectfully disagrees. As 
Regarding the Applicant’s arguments on pages 6-7 of the Remarks that Ikeda does not disclose all the claimed features of the third region, the Examiner respectfully disagrees. The claim as currently set forth does not require that the section with the increasing radius, i.e. the taper, extends the entire length of the third portion. Since the third region as indicated in Annotated Figure 4 above includes a section that is tapered, it can be considered a “taper portion.” Likewise, the claim as currently set forth does not require the incomplete screw portion to be located within the section with the increasing radius, only that it is in the third region, which is disclosed by Ikeda based on the Annotated Figure 4 above. The rejections of these limitations in view of Ikeda are therefore maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERESA A GUTHRIE whose telephone number is (571)270-5042. The examiner can normally be reached M-F, 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on (571) 272-4524. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TERESA A GUTHRIE/Examiner, Art Unit 3725                                                                                                                                                                                                        
/TERESA M EKIERT/Primary Examiner, Art Unit 3725